Citation Nr: 0217563	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for meatal stenosis.

(An additional issue, entitlement to service connection for 
a dental disorder manifested by shortened roots on the lower 
incisors, will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part, granted service 
connection for meatal stenosis and assigned a zero percent 
evaluation.  

While the claim was pending, this matter was transferred to 
the Waco, Texas RO in May 2001.  Although a May 2002 rating 
decision awarded a 20 percent evaluation for the veteran's 
meatal stenosis effective March 1999, the date of original 
entitlement, the claim remains in appellate status.  On a 
claim for original or increased disability rating, the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and, thus, 
such claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35 (1993). 

Although the veteran's representative argued in a brief 
dated in October 2002 that the veteran should be scheduled 
for a hearing before a member of the Board at the RO, such a 
hearing was scheduled for September 12, 2002, and the 
veteran failed to report.

The Board is undertaking additional development on the 
matter of entitlement to service connection for a dental 
disorder manifested by shortened roots on the lower 
incisors, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing that claim.

The veteran's appealed claim of entitlement to service 
connection for residuals of blunt trauma including 
hyperalgesia, right big toe and left big toe, were granted 
in full in a May 2002 rating decision.  Thus, there is no 
longer an issue of fact or law before the Board pertaining 
to the claims of entitlement to service connection for 
disabilities of the right big toe and left big toe.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.101 (2002).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The service-connected meatal stenosis is manifested by 
symptoms that do not more nearly approximate incontinence 
requiring the use of an appliance, the wearing of absorbent 
materials requiring changing at intervals of two to four or 
more times a day, daytime voiding interval less than one 
hour, or awakening to void five or more times a night, or 
urinary retention requiring intermittent or continuous 
catheterization.

CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
meatal stenosis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7518, 7522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was seen in 
July (year not stated) for complaints of dysuria, and 
urinalysis findings revealed evidence of staphylococcus.  He 
was treated with Cipro.  He was seen in urology in September 
1995, when he gave a one-year history of episodes of 
deflected urinary stream as well as frequency and dysuria.  
He was assessed with meatal stenosis and the option of 
surgery was discussed.  He was advised to follow up if his 
symptoms worsened or if he desired surgery.  He was treated 
in March 1996 for complaints of copious urethral discharge 
and was diagnosed with urethritis, with a history of 
urethral stricture and urinary tract infections noted.  In 
May 1996 he underwent meatotomy for the narrow urethral 
meatus and was instructed to follow through with self-
dilation of the meatus four times a day.  In April 1998 he 
was seen for complaints of burning on urination of a few 
days duration and gave a history of having had a urethral 
dilation two years earlier.  He was reporting that his 
urinary stream was less forceful, similar to past problems.  
He was assessed with probable urethral stenosis.  In May 
1998, the veteran was seen in urology for complaints of 
urinary problems of tight, spraying urinary stream and 
occasional pain at the meatus.  The provisional diagnosis 
was meatal stenosis.  Plans were made for him to undergo a 
second meatotomy.  In June 1998 he underwent Otis meatotomy 
and rigid cystoscopy for a diagnosed fossa navicular 
stricture.  On follow up post surgery in June 1998, he was 
noted to have complaints of penile pain.  

In August 1999 the veteran reported for a VA general 
examination.  He cited no current medical treatment.  He 
related a history of having been diagnosed with a bladder 
infection in 1991, with occasional urinary tract infections 
since then.  He was noted to have undergone meatotomy 
surgery for meatal stenosis in 1996, which resulted in 
resolution of his decreased urinary flow rate.  He generally 
did well until he had a gradual recurrence of symptoms the 
next summer and underwent another procedure.  He was noted 
to have performed intermittent straight cathertization for a 
prolonged period of time to help prevent recurrence.  He had 
no urinary infections since the previous summer.  At the 
time of this examination, he noted a slight decrease in his 
urinary flow.  He had no dysuria, blood in the urine or 
other urinary traits.  He did not have a history of sexually 
transmitted diseases or prostatitis.  On examination, there 
was no mass or hernia noted.  The urethral meatus showed no 
discharge or redness.  Rectal examination showed a normal 
prostate and no mass.  

A special VA genitourinary examination, also conducted in 
August 1999, referred to the general examination for history 
regarding the stenosis.  There were no constitutional 
symptoms attributable to the stenosis.  The veteran did have 
decreased stream, with no frequency or dysuria and no 
hesitancy or incontinence.  He was not currently straight 
catheterizing or doing any other procedures, although he had 
straight catheterized after his procedure the previous 
summer.  He had no hospitalizations and no urinary tract 
infections since the previous summer.  He was not on drug or 
dietary therapy.  He had no other diseases affecting his 
genitourinary health and no complaints of sexual 
dysfunction.  The diagnosis was meatal stenosis.  

Private treatment records reflect that the veteran was seen 
in February 2000 for complaints of burning on urination.  
The diagnosis was urethritis.  Urine cultures from February 
2000 revealed a culture of less than 10,000 col/ml and no 
Neisseria gonorrhoeae isolated.  

The report of a January 2002 VA examination reflects that a 
review of the claims file was made.  The veteran's history 
of having developed symptoms of meatal stenosis, such as 
urinary difficulties involving a deflected stream, in 
service was noted, as well as the meatotomy surgeries 
performed in June 1996 and June 1998.  The examiner 
speculated that these procedures probably included a 
cystoscopy, although he could not locate any evidence of 
such in his review of the service medical records.  The 
examiner noted that the veteran had been treated for copious 
purulent urethral discharge in March 1996, but denied having 
any contributing hygiene problems while stationed in Saudi 
Arabia.  The examiner noted that the veteran had been unable 
to pass a Foley #8 catheter prior to his first surgery, 
according to his interpretation of one of the May 1996 
records.  The veteran's post- service records were also 
reviewed, including the April 2000 private clinic records in 
which the urine culture was noted to report no Neisseria and 
10,000 colonies per milliliter without identifying any 
organisms.  His service medical records and subsequent 
medical records were noted to be absent for any evidence of 
sexually transmitted disease.  

Currently, the veteran is said to have a urinary tract 
infection about once or maybe twice a year that needed 
treatment with antibiotics.  When inquired as to whether he 
had any trouble voiding, he confirmed that he did on a 
weekly basis.  He would have leakage that might occur once 
or twice a week, but it was very small in amount and did not 
require any pads.  He definitely had obstruction in voiding, 
which caused him to hesitate before starting his stream, 
which in turn, would cause him to try and strain to start 
his urine stream, rather than relaxing, which was the better 
way to do it.  The examiner compared the veteran's urinary 
stream deviation to that of a garden hose partially blocked 
by ones finger, causing the stream to deviate to the right 
side.  He did not have continual leakage, nor any history of 
significant incontinence and did not use or need pads.  He 
used no appliances now.  In the past, he was noted to have 
self catheterized after both meatotomies to try to keep the 
meatus open.  This was said to have failed, as he now was 
showing definite signs of re-stenosis in the meatus.  He had 
a vertical incision in the meatus and the lower half, or the 
lower 40 percent, remained open.  The upper 50 to 60 percent 
had healed over with scar.  

The veteran was noted to be under the impression that he had 
recurrent urinary tract infections.  It was noted that while 
this was a possibility, his symptoms pointed much more to a 
bladder spasm rather than to urinary tract infections.  He 
reported frequency of about two hours during the day and 
nocturia twice a night, occasionally a little more.  His 
stream was very weak, lacked force and consistently deviated 
off to the right due to some form of scar formation which 
partially occluded and partially obstructed the meatus.  The 
veteran also described a sensation of incomplete bladder 
emptying.  He had urgency, frequency and nocturia.  He had 
had several urinary tract infections, some of which had been 
treated, and one of which was noted to have had copious 
purulent urethral discharge, which apparently was not due to 
sexual contact.  He did not have erectile dysfunction.  

The examiner commented that the veteran had an abnormal 
pattern of urination and intermittent urinary tract 
infections, prior to and since his meatotomies, that had 
probably not been very frequent.  The examiner indicated 
that the symptoms of bladder outlet obstruction were 
constant to the degree that they required the veteran to 
urinate every two hours during the day and two to four times 
each night which could be interpreted as a limitation, if 
not an annoyance.  He reported back pain only occasionally 
and only in the region of the left kidney, but not both.  He 
had some form of back pain about once a month, but there was 
no documentation indicating whether it would directly relate 
to his urinary tract, although it was noted to be suspicious 
as it was located near the kidney.

The examiner noted that the veteran was having a recurrence 
of meatal stricture that was significantly symptomatic and 
jeopardized his health because it predisposed him to 
recurrent urinary tract infection and sooner or later might 
create a problem that could turn into chronic renal 
insufficiency.  The impression included restricturing at the 
meatus presenting as a meatal stricture and standard 
frequency nocturia and urgency symptoms of bladder outlet 
obstruction, which probably was not usually accompanied by 
urinary tract infections, but could be.  

Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107, as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
Stated Court of Appeals for Veterans Claims (Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994).

The Secretary shall from time to time readjust this schedule 
of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these. 38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Id.

Diagnostic Code 7518 provides that a urethral stricture is 
to be rated as a voiding dysfunction.  Pursuant to the 
criteria for voiding dysfunction, disorders are rated as to 
the particular condition as urine leakage, frequency, or 
obstructed voiding.  

A 20 percent disability rating is assigned for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing 
of absorbent materials that must changed less than two times 
a day.  A 40 percent evaluation is warranted when absorbent 
materials must be changed two to four times a day.  A 60 
percent disability rating requires either the use of an 
appliance or the changing of absorbent materials more than 
four times a day. 38 C.F.R. § 4.115a (2002).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two 
times per night.  A 20 percent evaluation requires either a 
daytime voiding interval that is between one and two hours 
or an awakening to void three to four times a night.  A 40 
percent disability rating is warranted for either a daytime 
voiding interval that is less than one hour or an awakening 
to void five or more times per night. Id.

For obstructed voiding, a zero percent rating requires 
obstructive symptomatology, with or without stricture 
disease requiring dilation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uroflowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent 
urinary tract infections secondary to obstruction; or (4) 
Stricture disease requiring periodic dilatation every 2 to 3 
months.

Also, urinary retention that requires intermittent or 
continuous catheterization is rated as 30 percent disabling. 
Id.

The schedule of ratings provides that a deformity of the 
penis with loss of erectile power is assigned an evaluation 
of 20 percent. 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Where the minimum schedular evaluation requires residuals 
and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran was provided with a copy 
of the rating decision on appeal explaining the RO's 
decisions in his claims and statements of the case and 
supplemental statements of the case containing the relevant 
laws and regulations.  The March 2001 supplemental statement 
of the case notified him as to what evidence, such as VA 
treatment records and VA examinations, the VA would obtain 
on his behalf, and what evidence was incumbent on him to 
obtain.  The June 2002 supplemental statement of the case 
specifically addressed the provisions of the VCAA.  
Additionally, the veteran was given the opportunity to 
submit evidence and argument in support of his claims and 
has done so.  He was also afforded the opportunity to attend 
a Travel Board hearing, but failed to attend the scheduled 
hearing. 

It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised him of the 
evidence that would support of his claim.  He has been 
advised of what evidence he could submit himself or 
sufficiently identify evidence so V could obtain it and, if 
private in nature, to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

Therefore, VA's duty to notify and assist the veteran has 
been satisfied and there is sufficient evidence of record to 
decide the claim.  

This appeal commenced when the veteran's evaluation was zero 
percent.  To the extent that the veteran claimed that his 
condition was worse, the RO agreed and granted a rating of 
20 percent.  As noted above, a rating decision issued 
subsequent to a notice of disagreement which grants less 
than the maximum available rating does not "abrogate the 
pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

To determine the proper rating for the veteran's meatal 
stenosis requires evaluation of voiding dysfunction.  As 
noted above, voiding dysfunction is rated under three 
subcategories to include urine leakage, urinary frequency, 
and obstructed voiding.  

When rated based upon urine leakage, it is clear that the 
veteran does not meet or more nearly approximate the 
criteria for a 40 percent rating.  He does not require the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than two times per day.  The 
veteran has not complained of incontinence, and there is no 
indication that he uses an appliance or wears absorbent 
materials.  When rated based upon obstructed voiding, the 
veteran does not meet or nearly approximate the criteria for 
a 30 percent rating.  The medical evidence of record does 
not show that the veteran has urinary retention such that he 
requires intermittent or continuous catheterization.  

The veteran has also not been shown to have a voiding 
frequency of less than an hour during the day or five or 
more times per night which would warrant a 40 percent 
evaluation.  His symptoms have been shown to consist of a 
voiding dysfunction manifested by a partial blockage in the 
urinary tract that caused some hesitation in starting his 
stream, and an obvious deviation of the urinary stream to 
the right.  He also had some slight leakage that would occur 
about once or twice a week, and did not require any use of 
pads.  He had urinary frequency of one to two hours per day 
and two to four times at night.  

These symptoms are contemplated by the 20 percent rating for 
a daytime voiding interval between one and two hours or 
nighttime awakening to void three to four times a night.  
These symptoms are also contemplated by the 20 percent 
rating for a post surgical urinary diversion, although this 
is not shown to require the wearing of absorbent materials 
that must be changed less than twice a day.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for meatal stenosis.

Additional Consideration

In the unusual case where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).  In this case, the 
RO specifically considered the provisions of 38 C.F.R. § 
3.321(b)(1) and determined that referral for extra-schedular 
consideration was not warranted.  Although the Board has no 
authority to grant an extra-schedular rating in the first 
instance, it may consider whether the RO's determination 
with respect to that issue was proper.  See VAOPGCPREC 6-96 
(August 16, 1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
[the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required]; see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) [the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)].  

The service-connected meatal stenosis has not been reported 
to markedly interfere with the veteran's employment, nor has 
it required frequent inpatient care.  In fact, he has not 
been hospitalized for his meatal disorder since his last 
surgery in 1998.  The schedular 20 percent rating assigned 
contemplates some interference with, and absence from, work 
due to the disability.  The Board does not find, however, 
the veteran's disability as shown by the competent and 
probative evidence results in "marked" interference with 
employment or otherwise presents an unusual or exceptional 
disability picture as to warrant referral of his case for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Board has considered all pertinent sections of 38 
C.F.R., Parts 3 and 4 as required by the Court in Schafrath, 
supra, but finds no other provision upon which to assign an 
increased evaluation.


ORDER

An initial rating in excess of 20 percent disabling for 
meatal stenosis is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

